—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Rohl, J.), rendered December 9, 1991, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
A review of the record indicates that the defendant entered his plea knowingly, voluntarily, and intelligently (see, People v Harris, 61 NY2d 9).
We further conclude that under the circumstances, the *245sentence was not excessive (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.